              Case 6:20-cv-00689-ADA Document 1 Filed 07/28/20 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


 ARDEN INNOVATIONS LLC,                            Civil Action No. 6:20-cv-689

                Plaintiff,                         Jury Trial Requested

 v.

 TRACTOR SUPPLY COMPANY,

                Defendant.



         PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Arden Innovations LLC (“Arden” or “Plaintiff”) files this Original Complaint

against Defendant Tractor Supply Company (“Tractor Supply” or “Defendant”) for infringement

of U.S. Patent No. 8,001,465 (the “’465 patent”). The ’465 patent is referred to herein as the

“patent-in-suit.”

                                          THE PARTIES

         1.      Plaintiff is a Texas limited liability company with a place of business in Dallas,

Texas.

         2.      Defendant is a corporation organized and existing under the laws of Delaware with

a principal place of business at 5401 Virginia Way, Brentwood, Tennessee 37027. Defendant may

be served with process through its registered agent, CT Corporation System, 1999 Bryan St., Suite

900, Dallas, TX 75201.

                                   JURISDICTION AND VENUE

         3.      This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.

PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  1
             Case 6:20-cv-00689-ADA Document 1 Filed 07/28/20 Page 2 of 6




        4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        5.      This Court has personal jurisdiction over Defendant, directly or through

intermediaries, including its wholly-owned subsidiaries, because it has committed acts within

Texas giving rise to this action and/or has established minimum contacts with Texas such that

personal jurisdiction over Defendant would not offend traditional notions of fair play and

substantial justice.

        6.      On information and belief, Defendant is subject to this Court’s specific and general

personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to

its substantial business in this State and judicial district, including: (A) at least part of the infringing

activities alleged herein; and (B) regularly doing or soliciting business, engaging in other persistent

conduct, and/or deriving substantial revenue from goods sold and services provided to Texas

residents. For example, Defendant offers for sale and sells to customers in Texas and this District

products and services through its stores and its website tractorsupply.com, which includes features

that infringe and/or cause infringement of the patent-in-suit.

        7.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of infringement, including inducing acts of patent infringement by others, in the

District and has regular and established places of business within the District, including at least

300 North Valley Mills Rd., Ste A, Waco, TX 76710 and 2801 Corporation Parkway, Woodway,

TX 76712.

                                       THE PATENT-IN-SUIT

        8.      The ʼ465 patent is titled “Compacting an Information Array Display to Cope with

Two Dimensional Display Space Constraint.” The inventions claimed by the ’465 patent generally


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  2
             Case 6:20-cv-00689-ADA Document 1 Filed 07/28/20 Page 3 of 6




relate to new and novel systems and methods for accommodating elements of an information array

within the physical constraints of a predetermined two dimensional display space.

        9.      The ʼ465 patent lawfully issued on August 16, 2011, and stems from Application

No. 10/020,909, which claims priority to Indian application 590/MUM/2001, filed on June 26,

2001.

        10.     The named inventors on the patent-in-suit are Abdus Samad Kudrolli, Feroz

Kudrolli, and Parvez Kudrolli.

        11.     Each claim of the patent-in-suit is presumed valid.

        12.     Each asserted claim of the patent-in-suit is directed to patent eligible subject matter

under 35 U.S.C. § 101.

        13.     The technologies claimed by the patent-in-suit consist of ordered combinations of

features and functions that were not, alone or in combinations, considered well-understood by, and

routine, generic, and conventional to, skilled artisans in the industry at the time of invention. For

example, the patent-in-suit details shortcomings with prior art formatting in predetermined two

dimensional display spaces (see, e.g., ʼ465 patent, 1:21-3:54) and then discloses technical solutions

to those shortcomings whereby space wastage is minimized and maximum possible readability is

preserved (see, e.g., ’465 patent, 3:56-5:4). This disclosure is reflected in the asserted claims of

the patent-in-suit.

                                           COUNT I
                           (Infringement of U.S. Patent No. 8,001,465)

        14.     Plaintiff incorporates paragraphs 1 through 13 herein by reference.

        15.     This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  3
          Case 6:20-cv-00689-ADA Document 1 Filed 07/28/20 Page 4 of 6




       16.       Plaintiff is the owner of the ’465 patent with all substantial rights to the ’465 patent

including the exclusive right to enforce, sue, and recover damages for past and future infringement.

       17.       The ’465 patent is valid, enforceable and was duly issued in fully compliance with

Title 35 of the United States Code.

                         DIRECT INFRINGEMENT (35 U.S.C. §271(a))

       18.       Defendant has, and continues to, infringe one or more claims of the ’465 patent in

this judicial district and elsewhere in Texas and the United States.

       19.       Defendant has infringed, and continues to infringe, either by itself or via an agent,

at least claim 1 of the ’465 patent by, among other things, using webpages that use the flex-shrink

property (“the Accused Products”), including www.tractorsupply.com.

       20.       Attached hereto as Exhibit A, and incorporated herein by reference, is a claim chart

illustrating how Accused Products infringe the ʼ465 patent.1

             INDIRECT INFRINGEMENT (INDUCEMENT - 35 U.S.C. §271(b))

       21.       Based on the information presently available to Plaintiff, absent discovery, and in

the alternative and in addition to direct infringement, Plaintiff contends that Defendant has, and

continues to, indirectly infringe one or more claims of the ’465 patent by inducing direct

infringement by end users of the Accused Products (e.g., use of an Accused Product as illustrated

in Exhibit A).

       22.       Defendant has had knowledge of the ’465 patent and its infringements at least based

on the filing of this complaint.




1
 The chart attached as Exhibit A is illustrative and provided for purposes of satisfying Plaintiff’s
pleading obligations and should not be construed as limiting. Plaintiff will serve infringement
contentions in this case in accord with the Local Rules, Courter orders, and/or schedule entered
by the Court.
PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  4
              Case 6:20-cv-00689-ADA Document 1 Filed 07/28/20 Page 5 of 6




       23.       On information and belief, despite having knowledge of the ’465 patent, Defendant

has specifically intended for persons who acquire and use the Accused Products, including

Defendant’s customers, to acquire and/or use such products (e.g., www.tractorsupply.com) in a

way that infringes the ’465 patent, including at least claim 1, and Defendant knew or should have

known that its actions were inducing infringement.

       24.       Defendant instructs and encourages users to use the Accused Products in a manner

that infringes the ’465 patent. For example, Defendant provides access to the Accused Products in

a manner that causes the user’s web browser to perform in an infringing manner based on the code

utilized by the Accused Products (e.g., as illustrated by Exhibit A).

       25.       Defendant is liable for its infringements of the ’465 patent pursuant to 35 U.S.C. §

271.

       26.       Plaintiff has been damaged as a result of Defendant’s infringing conduct described

in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately compensates

Plaintiff for Defendant’s infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                         JURY DEMAND

         Plaintiff requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

 Procedure.

                                      PRAYER FOR RELIEF

         Plaintiff asks that the Court find in its favor and against Defendant and that the Court grant

 Plaintiff the following relief:

         a.       Judgment that one or more claims of the ’465 patent have been infringed, either
                  literally and/or under the doctrine of equivalents, by Defendant;

         b.       Judgment that Defendant account for and pay to Plaintiff all damages and costs
                  incurred by Plaintiff because of Defendant’s infringing activities and other
PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  5
             Case 6:20-cv-00689-ADA Document 1 Filed 07/28/20 Page 6 of 6




                 conduct complained of herein, including an accounting for any sales or damages
                 not presented at trial;

        c.       Judgment that Defendant account for and pay to Plaintiff a reasonable, ongoing,
                 post judgment royalty because of Defendant’s infringing activities, including
                 continuing infringing activities, and other conduct complained of herein;

        d.       That Plaintiff be granted pre-judgment and post judgment interest on the damages
                 caused by Defendant’s infringing activities and other conduct complained of
                 herein;

        e.       Find this case exceptional under the provisions of 35 U.S.C. § 285 and award
                 enhanced damages;

        f.       That Plaintiff be granted such other and further relief as the Court may deem just
                 and proper under the circumstances.



Dated: July 28, 2020                                  Respectfully submitted,

                                                      /s/ Ryan Griffin
                                                      Ryan Griffin
                                                      Texas Bar No. 24053687

                                                      GRIFFIN LAW PLLC
                                                      312 W 8th Street
                                                      Dallas, TX 75208
                                                      Tel: (214) 500-1797
                                                      ryan@griffiniplaw.com

                                                      Attorneys for Plaintiff
                                                      ARDEN INNOVATIONS LLC




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  6
